DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/15/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0233545 A1) to Mahoney et al.  (hereinafter Mahoney). 
	Mahoney is directed toward methods for coating proppant particles that are self-suspending.  Mahoney discloses at paragraph [0017] that the particles may be coated with glycerol before coating with polymer that reads on a polyacrylamide with a solvent.  Mahoney discloses at paragraph [0013] that the hydrogel coating is a polyacrylamide.   Mahoney discloses at paragraph [0037] that polymers can be introduced with a liquid form that would include a solvent such as water.  Mahoney discloses at paragraph [0035] that the substrate is a sand particle that reads on Applicants substrate.   Mahoney discloses at paragraph [0056] that the hydrogel coating can be an acrylamide with copolymers of acrylates.  Mahoney discloses at paragraph [0058] that the coated proppant may be coated either with a single layer or multiple layers.  Mahoney discloses at paragraph [0039] that a dried polymer formulation (powdered) may be applied to the polymer substrate.  Mahoney discloses at paragraph [0030] that the polymer coatings are dried from heating that reads on Applicants drying step to allow flow in a carrier fluid.  Mahoney discloses at paragraph [0047] that the coatings can be of a high molecular weight second coating may be placed over a low molecular weight first polymer.    Mahoney discloses at paragraph [0041] that an anticaking agent (flowing agent) may be added to the proppant.  Mahoney discloses at paragraph [0043] that some of the coating of the surface of the proppant can desorb such as from water exposure.  Mahoney discloses at paragraph [0058] that the proppant can have multiple layers including a third layer.  Mahoney discloses at paragraph [0057] that the proppant can include additives such as a biocide that may be present in the third layer.  "Though picked from a laundry list a prima facie case of obviousness exists over the claimed combination.  See Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious."  One would be motivated to select Applicants combination of a first coating with a liquid polyacrylamide followed by a second coating of dried (powdered) acrylamide to have a controlled desorption of the outer layer into the fluid. 
	It would be obvious to one skilled in the art at the time of filing of the invention as disclosed by Mahoney to select the method of coating a substrate with a first and second coating of polymer, which forms a prime facie case of obviousness as each and every method step as arrange in the claims for both the generic and elected species that reads on method claims 1-20.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766